DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the product of group I, claims 1-16 in the reply filed on 03/15/2021 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/15/2021.
Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/15/2021.
Applicant's election with traverse of species B, Figures 4-9 in the reply filed on 03/15/2021 is acknowledged.  The traversal is on the ground(s) that there would be no serious burden on the Examiner if no election of species were required.  This is not found persuasive because the Examiner is given limited time to examine each application such that any additional time required to examine more than one invention per application is considered to be a serious burden.  Applicant also argues that the species are not mutually exclusive since their characteristics may be implemented simultaneously.  This is .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 10, line 3, “the earner” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akaike (US 2010/0258334).
 copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1.    (Original)    A seat, comprising:
a fabric seat surface formed from a woven fabric material (fabric material 10, shown in Figure 8, forms a fabric seat surface), the fabric having heating element fibers (fibers 20, as described in paragraph 0060), the heating element fibers in electrical communication with a conductor (conductor 18, as shown in Figure 8);
a carrier overmolded onto the seat surface (where the term “overmolded” is considered to refer to a step in a method of making and is only given weight to the extent to which it imparts structural details in the product invention currently under examination—the carrier may thus be interpreted as the pad material 14, an adhesive, and/or any molding materials that overlie the fabric 10, as may be appreciated from the disclosure in paragraphs 0069, 0098, 0101, 0103, 0148, 0164, 0166);
a frame (comprising an edge of the seat shown in Figure 8, and including stiffening materials at 18, 32, 34, 35 in Figures 8-10D and 13, and as described in 0108-0113), wherein the carrier and the conductor are disposed in the frame (the carrier identified above is inside the frame, and the conductor 18 forms part of the frame such that the conductor is disposed in the frame); and 
a connector in electrical communication with the conductor (a connector in electrical communication is inherent with the conductor 18, and an example of such a connector is shown at 9b in Figure 14C).



3.    (Original)    The seat of claim 2, wherein the heating element fibers are woven into the fabric to define regions of slack in the heating element fibers (as shown by the wavy paths of the heating element fibers 20 in Figure 8).

4.    (Original)    The seat of claim 2, wherein the fabric is woven from warp fibers and weft fibers and wherein the heating element fibers are disposed alongside the warp fibers (as described in paragraph 0099, where “disposed alongside” is broadly met whether the heating element fibers extend longitudinally in the same or a transverse direction relative to the warp fibers).

8.    (Original)    The seat of claim 1, wherein the conductor is a conductive strip (strip 18).

9. (Original) The seat of claim 8, wherein the strip is positioned in a strip socket, and wherein the heating element fibers are captured between the conductive strip and the strip socket (strip socket comprising end edges of fabric 40f and 40s, as shown in Figure 15, and in which the strip 18 is disposed in the strip socket, and where the heating element fibers 20 are captured between the conductive strip 18 and the strip socket, albeit 

10.    (Original)    The seat of claim 8, wherein the carrier and the conductor are overmolded onto the seat surface such that ends of the heating element fibers extend beyond a periphery of the earner (Figures 8, 13, and 26B, where the carrier is interpreted as including element 14).

12.    (Original)    The    seat    of claim    1, wherein some of the fabric is formed from monofilaments (as disclosed in paragraph 107, where the conductor 30 may be single yarn…).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akaike (US 2010/0258334) in view of Coffield (US 8329281).

On the other hand, Coffield shows a fabric panel similar to that of Akaike and including a stiff outer edge 16 received in a channel of a frame 12.
It would have been obvious to provide the frame 12 and channel taught by Coffield for receiving a stiff outer edge identified as at least partially making up the frame in Akaike, and to include a closed loop of stiffening material, as taught by element 16 of Coffield, in the combination with Akaike because doing so would provide the benefit of a stronger frame with positively mating portions taught by the connection of elements 12 and 16.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
5.    The seat of claim 1, wherein the carrier is disposed in a channel in the frame (where the carrier is overlain on the fabric material such that the carrier is received in the channel in the combination).

6.    The seat of claim 1, wherein the conductor is disposed in a channel in the frame (where the conductor 18 taught by Akaike makes up, at least in part, the stiffened edge portion on the fabric 10 of Akaike, which, in the combination, is received as or together with element 16 taught by Coffield).

7.    The seat of claim 5, wherein the conductor is disposed in the channel (where the conductor 18 taught by Akaike makes up, at least in part, the stiffened edge portion on the fabric 10 of Akaike, which, in the combination, is received as or together with element 16 taught by Coffield).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akaike (US 2010/0258334) in view of Coffield (US 2006/0255645).
Akaike discloses that some of the fibers in the fabric may be monofilaments, but lacks specifically stating that the monofilaments are formed from a block copolymer.
On the other hand, Coffield discloses a fabric seat similar to that of Akaike and further discloses that the fabric comprises monofilaments formed from a block copolymer.
It would have been obvious to provide at least some of the fibers of the fabric of Akaike of monofilaments formed from a block copolymer because block copolymers have the advantage of mechanical stability of membranes formed, and enabling preparation of the fibers in continuous machines, as well as other benefits particular to copolymers over monomers and block copolymers over random copolymers.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
13.    (Original)    The seat of claim 12, wherein the monofilaments are formed from a block copolymer (in accordance with the statement of obviousness above).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akaike (US 2010/0258334) in view of Hemmelgarn (US 2010/0119704).
Akaike discloses heating element fibers, but lacks describing how they have a targeted ohm resistance to achieve a temperature of about 30 to 60 degrees Celsius.
On the other hand, Hemmelgarn discloses in paragraph 0078 that each resistive heating element is designed for a particular magnitude of resistance in ohms in order to provide a particular power density in watts per unit area when supplied with a particular amperage at a particular voltage potential, resulting in a particular temperature.  
While these particulars do not match the specifics recited in claim 14, adjusting the magnitudes to achieve the desired results is considered an obvious matter of design choice.  For example, by varying the density of the heating elements and/or adjusting the amperage, the target range of about 30-50 degrees C can be achieved.
It would have been obvious to apply the teachings of Hemmelgarn and it would have been an obvious matter of design choice to adjust the parameters of the heating element density and/or amperage to reach any desired range, including the range of about 30-50 degrees Celsius because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
14.    (Original)    The seat of claim 1, wherein the heating element fibers have a targeted ohm resistance to achieve a temperature of about 30°C to about 50°C (having a targeted ohm resistance is considered to be inherent and specific to any particular material being used for the fibers, and the remainder of the recitation “to achieve a temperature …” is functional, is achievable, and obvious by applying the teachings of Hemmelgarn to the heating element fibers of Akaike for the reasons set forth in the statement of obviousness above).

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akaike (US 2010/0258334) in view of Gerster (US 2020/0015326).
Akaike discloses the seat with the various elements noted above, and including fibers making up the seat surface, but lacks the specifics of a temperature sensor that is or comprises a fiber incorporated into the seat surface.
On the other hand, Gerster discloses a heatable textile device that can be used in chairs, and which incorporates a temperature sensor in the form of a fiber 130.
It would have been obvious to include a fiber temperature sensor in the seat surface of Akaike, as taught by Gerster, because doing so would provide a sensor that can extend a length and/or a width of the seating surface to non-obtrusively monitor the temperature at multiple locations in the seat surface.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
15.    (Original)    The seat of claim 1, including a temperature sensor (in accordance with the statement of obviousness above).

16.    (Original)    The seat of claim 15, wherein the temperature sensor is a fiber incorporated into the seat surface (in accordance with the statement of obviousness above).

Allowable Subject Matter
11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636